DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 14, 2022 is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 10 of U.S. Patent No. US 11,388,453 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims 1, 10 and 12 is anticipated by U.S. Patent No. US 11,388,453 B2 claims 1, 8 and 10.
Claim 2 corresponds to claim 2.
Claim 3 corresponds to claim 3.
Claim 4 corresponds to claim 4.
Claim 5 corresponds to claim 5.
Claim 6 corresponds to claim 6.
Claim 7 corresponds to claim 7.
Claim 11 corresponds to claim 9.
Claim 13 corresponds to claim 11.
Claim 14 corresponds to claim 12.
Claim 15 corresponds to claim 13.
Claim 16 corresponds to claim 14.
Claim 17 corresponds to claim 15.
Claim 18 corresponds to claim 16.
Claim 20 corresponds to claim 18.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7, 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beckham, JR.  Pub. No. US 2015/0244754 A1: (Hereinafter “Beckham, JR.”) in view of Ormseth et al. Pub. No. US 2018/0041551 A1: (Hereinafter “Ormseth”).
Regarding Claim 1, Beckham, JR. discloses a method for processing a live-streaming interaction video, executable by a server (see paragraph [0031]), the method comprising: 
sending a data transmission request to a first anchor terminal and a second anchor terminal in response to a response message from the first anchor terminal (see paragraph [0076]: the broadcast management server 102 determines whether an invitation for one user 130 (e.g., an invited user) to join or participate in the multimedia broadcast of another user 130 (e.g., a streaming user) is received via one or more of the remote computing devices 120. For example, in some embodiments, the broadcast management server 102 may determine whether an invitation to the user B 134 to join or participate in the streaming multimedia broadcast of user A 132 is received from the user A 132. It should be appreciated that the broadcast management), wherein the response message is intended to response to an interaction connection request that is sent from the second anchor terminal (see paragraph [0069]: For example, in some embodiments, the broadcast management server 102 may determine whether a request to join or participate in the streaming multimedia broadcast of the user A 132 is received from the user B 134.); 
receiving first live-streaming data (see figure 3, step 308 and see paragraph [0066]: the broadcast management server 102 receives multimedia data captured of the user A 132… the multimedia data may be embodied as live video data captured of the user A 132. In such embodiments, the live video data may be captured by a camera or video sensor of the remote computing device 120 operated by the user), first interaction information (see paragraph [0087]: The broadcast feed 1200 includes multiple multimedia broadcast posts 1210, 1230. Each multimedia broadcast post 1210, 1230 may include a display area 1212, 1232 configured to display a different video or graphical representation 532, 834, 1236), second live-streaming data (see figure 6, step 606 and see paragraph [0073]: the broadcast management server 102 receives multimedia data captured of the user B 134. For example, in some embodiments, the multimedia data may be embodied as live video data captured of the user B 134. In such embodiments, the live video data may be captured by a camera or video sensor of a remote computing device 120 operated by the user B 134) and second interaction information over preset video stream line (see paragraph [0087]: the broadcast management server 102 generates a new broadcasts feed for the user 130 (e.g., the user D) including the multimedia broadcasts being streamed by each of the identified contacts. For example, as illustratively shown in FIG. 12, the broadcast management server 102 generates the broadcast feed 1200 for the user 130 (e.g., user D). The broadcast feed 1200 includes multiple multimedia broadcast posts 1210, 1230. ), wherein the first live-streaming data is live-streaming data corresponding to the first anchor terminal during live-streaming in a first live-streaming room (see figure 3, step 308 and see paragraph [0066]: the broadcast management server 102 receives multimedia data captured of the user A 132… the multimedia data may be embodied as live video data captured of the user A 132. In such embodiments, the live video data may be captured by a camera or video sensor of the remote computing device 120 operated by the user), the first interaction information is interaction information posted in the first live-streaming room  (see paragraph [0087]: the broadcast feed 1200 may include a broadcast post 1210 having a display area 1212 configured to display a multimedia broadcast (or a merged multimedia broadcast) corresponding to the user A 132), the second live-streaming data is live-streaming data corresponding to the second anchor terminal during live-streaming in a second live-streaming room (see figure 6, step 606 and see paragraph [0073]: the broadcast management server 102 receives multimedia data captured of the user B 134. For example, in some embodiments, the multimedia data may be embodied as live video data captured of the user B 134. In such embodiments, the live video data may be captured by a camera or video sensor of a remote computing device 120 operated by the user B 134), and the second interaction information is interaction information posted in the second live-streaming room (see paragraph [0087]: The broadcast feed 1200 includes multiple multimedia broadcast posts 1210, 1230. Each multimedia broadcast post 1210, 1230 may include a display area 1212, 1232 configured to display a different video or graphical representation 532, 834, 1236);
 acquiring target live-streaming data by fusing the first live-streaming data, the first interaction information, the second live-streaming data with the second interaction information (see figure 6, step 610 and see paragraph [0075]: the broadcast management server 102 streams the merged multimedia broadcast to one or more other users 130 (e.g., the user B 134, the user N 136, etc.) via the remote computing devices 120. The merged multimedia broadcast streamed to the other users 130 includes both the multimedia data (e.g., the live video data, etc.) captured of the user A 132 and the multimedia data (e.g., the live video data, etc.) captured of the user B 134. Examiner Note. a merged multimedia broadcast includes multimedia broadcast post 1210, 1230 as discussed in paragraph [0087]); 
Beckham, JR. fails to explicitly disclose:
interaction information posted by a first audience account;
interaction information posted by a second audience account;
sending the target live-streaming data to multiple audience terminals, wherein the multiple audience terminals comprise a terminal corresponding to the first audience account and a terminal corresponding to the second audience account.  
	In analogous art, Ormseth teaches:
interaction information posted by a first audience account, and interaction information posted by a second audience account (see paragraph [0037]: The interface 384 can also display any comments that have been posted by users in response to the live content stream. In some embodiments, the interface 384 can indicate a total number of users that are currently enrolled in the guest list associated with the live content stream, and see paragraph [0039]: The interface 464 can also include a region in which comments posted by users (including other forms of user engagement measurements, e.g., likes, reactions, etc.). Examiner Note: users are within social networking system are identified by their profile including accounts, see paragraph [0068]);
sending the target live-streaming data to multiple audience terminals, wherein the multiple audience terminals comprise a terminal corresponding to the first audience account and a terminal corresponding to the second audience account (see paragraph [0039]: The interface 464 can also include a region in which comments posted by users (including other forms of user engagement measurements, e.g., likes, reactions, etc.) in response to the live content stream are displayed).  

 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beckham, JR. with the teaching as taught by Ormesth in order users can use their computing devices to, for example, interact with one another, access content, share content, and create content, thereby users of the social networking system 630 are encouraged to communicate with each other by posting text and content items of various types of media through various communication channels. Such communication increases the interaction of users with each other and increases the frequency with which users interact with the social networking system.

	Regarding Claim 2, Beckham, JR. in view of Ormseth teach the method as discussed in the rejection of claim 1. Beckham, JR. further teaches wherein said acquiring the target live-streaming data by fusing the first live-streaming data, the first interaction information, the second live-streaming data with the second interaction information comprises: acquiring first audio and video data and second audio and video data by decoding the first live-streaming data and the second live-streaming data, respectively (see paragraphs [0078]-[0079]); acquiring target audio and video data based on the first audio and video data and the second audio and video data (see paragraphs [0078] -[0079]); acquiring the target live-streaming data by fusing the target audio and video data, 43Kolitch Romano LLPAttorney Docket No. SGY360 the first interaction information, and the second interaction information (see paragraphs [0073] and [0087]).  
Regarding Claim 3, Beckham, JR. in view of Ormseth teach the method as discussed in the rejection of claim 2. Beckham, JR. further teaches said acquiring the target audio and video data based on the first audio and video data and the second audio and video data comprises: acquiring fused audio and video data by fusing the first audio and video data with the second audio and video data (see paragraphs [0078]-[0079]); and acquiring the target audio and video data by encoding the fused audio and video data (see paragraph [0031]).  

Regarding Claim 4, Beckham, JR. in view of Ormseth teach the method as discussed in the rejection of claim 1. Beckham, JR. further teaches wherein said sending the target live-streaming data to the multiple audience terminals comprises: sending the target live-streaming data to a content distribution network (see paragraph [0062]); superimposing, over the content distribution network, the target live-streaming data into original live-streaming data of the first anchor terminal and the second anchor terminal respectively (see paragraph [0084]); and sending the superimposed target live-streaming data to the multiple audience terminals (see paragraph [0084]).  

Regarding Claim 5, Beckham, JR. in view of Ormseth teach the method as discussed in the rejection of claim 4. Beckham, JR. further teaches receiving a live-streaming watching request from a target terminal (see paragraph [0062]), and sending the live-streaming watching request to the content distribution network (see paragraph [0067]), and sending the target live-streaming data to the target terminal over the content distribution network. on the other hand, Ormseth further teaches wherein the target terminal is a terminal corresponding to an audience account newly entering the first live-streaming room or the second live-streaming room (see paragraph [0065]).
 
Regarding Claim 7, Beckham, JR. in view of Ormseth teach the method as discussed in the rejection of claim 1. Beckham, JR. further teaches wherein the first live-streaming data further carries first anchor information and first audience information of the first audience account in the first live-streaming room, and the second live-streaming data further carries second anchor information and second audience information of the second audience account in the second live-streaming room; and the method further comprises: sending the first anchor information, the first audience information, the second anchor information and the second audience information to the multiple audience terminals (see paragraph [0080]), and displaying the first anchor information, the first audience information, the first interaction information, the second anchor information, the second audience information and the second interaction information in response to the multiple audience terminals displaying a live-streaming interaction video corresponding to the target live-streaming data (see paragraph [0087]).  

 	Regarding Claim 10, Beckham, JR. discloses method for processing a live-streaming interaction video, executable by an audience terminal (see paragraph [0051]), the method comprising: 
sending a live-streaming watching request to a server (see paragraph [0042]: each user 130 may view, interact, and request to join any of the live multimedia broadcasts included in their new broadcasts feed 1200 via one or more of the remote computing devices 120), wherein the live-streaming watching request is configured to instruct the server to acquire target live-streaming data, wherein the target live-streaming data is acquired by fusing first live-streaming data, first interaction information, second live-streaming data with second interaction information received over preset video stream line by the server (see paragraph [0087]: the broadcast management server 102 generates a new broadcasts feed for the user 130 (e.g., the user D) including the multimedia broadcasts being streamed by each of the identified contacts. For example, as illustratively shown in FIG. 12, the broadcast management server 102 generates the broadcast feed 1200 for the user 130 (e.g., user D). The broadcast feed 1200 includes multiple multimedia broadcast posts 1210, 1230. ), wherein the first live-streaming data is live-streaming data corresponding to a first anchor terminal during live-streaming in a first live-streaming room  (see figure 3, step 308 and see paragraph [0066]: the broadcast management server 102 receives multimedia data captured of the user A 132… the multimedia data may be embodied as live video data captured of the user A 132. In such embodiments, the live video data may be captured by a camera or video sensor of the remote computing device 120 operated by the user), the first interaction information is interaction information posted by a first audience account in the first live-streaming room  (see paragraph [0087]: the broadcast feed 1200 may include a broadcast post 1210 having a display area 1212 configured to display a multimedia broadcast (or a merged multimedia broadcast) corresponding to the user A 132), the second live-streaming data is live-streaming data corresponding to a second anchor terminal during live-streaming in a second live-streaming room (see figure 6, step 606 and see paragraph [0073]: the broadcast management server 102 receives multimedia data captured of the user B 134. For example, in some embodiments, the multimedia data may be embodied as live video data captured of the user B 134. In such embodiments, the live video data may be captured by a camera or video sensor of a remote computing device 120 operated by the user B 134), and the second interaction information is interaction information posted in the second live-streaming room (see paragraph [0087]: The broadcast feed 1200 includes multiple multimedia broadcast posts 1210, 1230. Each multimedia broadcast post 1210, 1230 may include a display area 1212, 1232 configured to display a different video or graphical representation 532, 834, 1236);
 receiving the target live-streaming data from the server (see figure 6, step 610 and see paragraph [0075]: the broadcast management server 102 streams the merged multimedia broadcast to one or more other users 130 (e.g., the user B 134, the user N 136, etc.) via the remote computing devices 120. The merged multimedia broadcast streamed to the other users 130 includes both the multimedia data (e.g., the live video data, etc.) captured of the user A 132 and the multimedia data (e.g., the live video data, etc.) captured of the user B 134. Examiner Note. a merged multimedia broadcast  includes multimedia broadcast post 1210, 1230 as discussed in paragraph [0087]);
displaying a live-streaming interaction video corresponding to the target live-streaming data, and displaying the first interaction information and the second 45Kolitch Romano LLPAttorney Docket No. SGY360 interaction information (see paragraph [0087]: The broadcast feed 1200 includes multiple multimedia broadcast posts 1210, 1230. Each multimedia broadcast post 1210, 1230 may include a display area 1212, 1232 configured to display a different video or graphical representation 532, 834, 1236 of a multimedia broadcast corresponding to each contact (e.g., other users 130) that the user 130 (e.g., user D) is following. For example, as illustratively shown, the broadcast feed 1200 may include a broadcast post 1210 having a display area 1212 configured to display a multimedia broadcast (or a merged multimedia broadcast) corresponding to the user A 132. Additionally, the broadcast feed 1200 may include another broadcast post 1230 having a display area 1232 configured to display a different multimedia broadcast (or a merged multimedia broadcast) corresponding to the user N 136. …For example, each multimedia broadcast post 1210, 1230 of the broadcast feed 1200 may include one or more input fields and/or user-selectable objects configured to enable the user 130 (e.g., the user D) to request to join or participate in a corresponding multimedia broadcast (e.g., the join broadcast control 1220), "like" or vote for a corresponding multimedia broadcast (e.g., the like broadcast control 1222), comment or view other user's 130 comments regarding a corresponding multimedia broadcast (e.g., the view comments control 1224), and/or share a link or generate a notification informing other users 130 of a corresponding multimedia broadcast (e.g., the share broadcast control 1226).).  
Beckham, JR. fails to explicitly disclose:
the audience terminal is a terminal corresponding to the first audience account or the second audience account;
In analogous art, Ormseth teaches:
the audience terminal is a terminal corresponding to the first audience account or the second audience account (see paragraph [0037]: The interface 384 can also display any comments that have been posted by users in response to the live content stream. In some embodiments, the interface 384 can indicate a total number of users that are currently enrolled in the guest list associated with the live content stream, and see paragraph [0039]: The interface 464 can also include a region in which comments posted by users (including other forms of user engagement measurements, e.g., likes, reactions, etc.). Examiner Note: users are within social networking system are identified by their profile including accounts, see paragraph [0068]);

 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beckham, JR. with the teaching as taught by Ormseth in order users can use their computing devices to, for example, interact with one another, access content, share content, and create content, thereby users of the social networking system 630 are encouraged to communicate with each other by posting text and content items of various types of media through various communication channels. Such communication increases the interaction of users with each other and increases the frequency with which users interact with the social networking system
Regarding Claim 11, Beckham, JR. in view of Ormseth teach the method as discussed in the rejection of claim 10. Ormseth further teaches wherein the first live-streaming data further carries first anchor information and first audience information of the first audience account in the first live-streaming room (see paragraphs [0039] and [0068]), and the second live-streaming data further carries second anchor information and second audience information of the second audience account in the second live-streaming room (see paragraphs [0039] and [0068]); the method further comprises: receiving and displaying the first anchor information, the first audience information, the second anchor information and the second audience information sent by the server (see fig.4C).  

 	Regarding Claim 12, Beckham, JR. discloses a server (see fig.1 and paragraph [0043]: The broadcast management server 102), comprising: 
a processor (see fig.1 and paragraph [0044]: processor 104); and 
a memory configured to store at least one instruction executable by the processor (see fig.1 and paragraph [0046]: memory 108 may be embodied as any type of volatile or non-volatile memory or data storage capable of performing the functions described herein.), wherein the processor, when loading and executing the at least one instruction (see fig.1 and paragraph [0047]: certain portions of the processes described herein can be performed using instructions stored on a computer-readable medium or media that direct or otherwise instruct a computer system to perform the process steps.), is caused to perform: 
sending a data transmission request to a first anchor terminal and a second anchor terminal in response to a response message from the first anchor terminal (see paragraph [0076]: the broadcast management server 102 determines whether an invitation for one user 130 (e.g., an invited user) to join or participate in the multimedia broadcast of another user 130 (e.g., a streaming user) is received via one or more of the remote computing devices 120. For example, in some embodiments, the broadcast management server 102 may determine whether an invitation to the user B 134 to join or participate in the streaming multimedia broadcast of user A 132 is received from the user A 132. It should be appreciated that the broadcast management), wherein the response message is intended to response to an interaction connection request that is sent from the second anchor terminal (see paragraph [0069]: For example, in some embodiments, the broadcast management server 102 may determine whether a request to join or participate in the streaming multimedia broadcast of the user A 132 is received from the user B 134.); 
receiving first live-streaming data (see figure 3, step 308 and see paragraph [0066]: the broadcast management server 102 receives multimedia data captured of the user A 132… the multimedia data may be embodied as live video data captured of the user A 132. In such embodiments, the live video data may be captured by a camera or video sensor of the remote computing device 120 operated by the user), first interaction information (see paragraph [0087]: The broadcast feed 1200 includes multiple multimedia broadcast posts 1210, 1230. Each multimedia broadcast post 1210, 1230 may include a display area 1212, 1232 configured to display a different video or graphical representation 532, 834, 1236), second live-streaming data (see figure 6, step 606 and see paragraph [0073]: the broadcast management server 102 receives multimedia data captured of the user B 134. For example, in some embodiments, the multimedia data may be embodied as live video data captured of the user B 134. In such embodiments, the live video data may be captured by a camera or video sensor of a remote computing device 120 operated by the user B 134) and second interaction information over preset video stream line (see paragraph [0087]: the broadcast management server 102 generates a new broadcasts feed for the user 130 (e.g., the user D) including the multimedia broadcasts being streamed by each of the identified contacts. For example, as illustratively shown in FIG. 12, the broadcast management server 102 generates the broadcast feed 1200 for the user 130 (e.g., user D). The broadcast feed 1200 includes multiple multimedia broadcast posts 1210, 1230. ),, wherein the first live-streaming data is live-streaming data corresponding to the first anchor terminal during live-streaming in a first live-streaming room (see figure 3, step 308 and see paragraph [0066]: the broadcast management server 102 receives multimedia data captured of the user A 132… the multimedia data may be embodied as live video data captured of the user A 132. In such embodiments, the live video data may be captured by a camera or video sensor of the remote computing device 120 operated by the user), the first interaction information is interaction information posted in the first live-streaming room  (see paragraph [0087]: the broadcast feed 1200 may include a broadcast post 1210 having a display area 1212 configured to display a multimedia broadcast (or a merged multimedia broadcast) corresponding to the user A 132), the second live-streaming data is live-streaming data corresponding to the second anchor terminal during live-streaming in a second live-streaming room (see figure 6, step 606 and see paragraph [0073]: the broadcast management server 102 receives multimedia data captured of the user B 134. For example, in some embodiments, the multimedia data may be embodied as live video data captured of the user B 134. In such embodiments, the live video data may be captured by a camera or video sensor of a remote computing device 120 operated by the user B 134), and the second interaction information is interaction information posted in the second live-streaming room (see paragraph [0087]: The broadcast feed 1200 includes multiple multimedia broadcast posts 1210, 1230. Each multimedia broadcast post 1210, 1230 may include a display area 1212, 1232 configured to display a different video or graphical representation 532, 834, 1236);
acquiring target live-streaming data by fusing the first live-streaming data, the first interaction information, the second live-streaming data with the second interaction information (see figure 6, step 610 and see paragraph [0075]: the broadcast management server 102 streams the merged multimedia broadcast to one or more other users 130 (e.g., the user B 134, the user N 136, etc.) via the remote computing devices 120. The merged multimedia broadcast streamed to the other users 130 includes both the multimedia data (e.g., the live video data, etc.) captured of the user A 132 and the multimedia data (e.g., the live video data, etc.) captured of the user B 134. Examiner Note. a merged multimedia broadcast  includes multimedia broadcast post 1210, 1230 as discussed in paragraph [0087]);
Beckham, JR. fails to explicitly disclose:
interaction information posted by a first audience account;
interaction information posted by a second audience account;
sending the target live-streaming data to multiple audience terminals, wherein the multiple audience terminals comprise a terminal corresponding to the first audience account and a terminal corresponding to the second audience account.  
	In analogous art, Ormseth teaches:
interaction information posted by a first audience account, and interaction information posted by a second audience account (see paragraph [0037]: The interface 384 can also display any comments that have been posted by users in response to the live content stream. In some embodiments, the interface 384 can indicate a total number of users that are currently enrolled in the guest list associated with the live content stream, and see paragraph [0039]: The interface 464 can also include a region in which comments posted by users (including other forms of user engagement measurements, e.g., likes, reactions, etc.). Examiner Note: users are within social networking system are identified by their profile including accounts, see paragraph [0068]);
sending the target live-streaming data to multiple audience terminals, wherein the multiple audience terminals comprise a terminal corresponding to the first audience account and a terminal corresponding to the second audience account (see paragraph [0039]: The interface 464 can also include a region in which comments posted by users (including other forms of user engagement measurements, e.g., likes, reactions, etc.) in response to the live content stream are displayed).  

 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Beckham, JR. with the teaching as taught by Ormseth in order users can use their computing devices to, for example, interact with one another, access content, share content, and create content, thereby users of the social networking system 630 are encouraged to communicate with each other by posting text and content items of various types of media through various communication channels. Such communication increases the interaction of users with each other and increases the frequency with which users interact with the social networking system.
Regarding Claim 13, the claim is being analyzed with respect to the discussion being made in the rejection of claim 2.

Regarding Claim 14, the claim is being analyzed with respect to the discussion being made in the rejection of claim 3.

Regarding Claim 15, the claim is being analyzed with respect to the discussion being made in the rejection of claim 4.

Regarding Claim 16, the claim is being analyzed with respect to the discussion being made in the rejection of claim 5.

Regarding Claim 18, the claim is being analyzed with respect to the discussion being made in the rejection of claim 7.

7.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beckham, JR.  Pub. No. US 2015/0244754 A1: (Hereinafter “Beckham, JR.”), in view of Ormseth et al. Pub. No. US 2018/0041551 A1: (Hereinafter “Ormseth”), further in view of LV Pub. No. US 2020/0162765 A1: (Hereinafter “LV”).
Regarding Claim 6, Beckham, JR. in view of Ormseth teach the method as discussed in the rejection of claim 1. Beckham, JR. further teaches said receiving the first live-streaming data, the first interaction information, the second live-streaming data and the second interaction information (see paragraphs [0073] and [0087]) comprises: 
Beckham, JR. in view of Ormseth fail to teach:
determining a first transmission line corresponding to the first anchor terminal and a second transmission line corresponding to the second anchor terminal from the preset video stream transmission lines;
receiving the first live-streaming data and the first interaction information over a first transmission line; and receiving the second live-streaming data and the second interaction information over a second transmission line.  
In analogous art, LV teaches:
determining a first transmission line corresponding to the first anchor terminal and a second transmission line corresponding to the second anchor terminal from the preset video stream transmission lines (see paragraphs [0165] and [0203]);
receiving the first live-streaming data and the first interaction information over a first transmission line; and receiving the second live-streaming data and the second interaction information over a second transmission line (see fig.4 and paragraphs [0165] and [0203]). 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Beckham, JR. in view of Ormseth with the teaching as taught by LV in order the user could watch a live streaming video with a display ratio suitable for a terminal screen on the terminal screen no matter if the user watches the live streaming video on the terminal in the horizontal screen mode or the vertical screen mode. Therefore, a display space of the screen is utilized reasonably.
Regarding Claim 17, the claim is being analyzed with respect to the discussion being made in the rejection of claim 6.

8.	Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckham, JR.  Pub. No. US 2015/0244754 A1: (Hereinafter “Beckham, JR.”), in view of Ormseth et al. Pub. No. US 2018/0041551 A1: (Hereinafter “Ormseth”), further in view of Zhai et al. Pub. No. US 2014/0337967 A1: (Hereinafter “Zhai”).
 	Regarding Claim 8, Beckham, JR. in view of Ormseth teach the method as discussed in the rejection of claim 1. 
Beckham, JR. in view of Ormseth fail to teach:
wherein the preset video stream transmission lines are private user datagram protocol (UDP) lines.
In analogous art, Zhai teaches:
wherein the preset video stream transmission lines are private user datagram protocol (UDP) lines (see paragraph [0051] and [0203]). 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beckham, JR. in view of Ormseth with the teaching as taught by Zhai in order to provide a data transmission method, so as to solve a problem of a heavy processing load imposed on a VPN server during end-to-end communication between clients in an existing VPN scenario.
	Regarding Claim 9, Beckham, JR. in view of Ormseth and Zhai teach the method as discussed in the rejection of claim 8. Zhai further discloses determining target private UDP lines that are idle or currently have transmission data less than a preset threshold from preset private UDP lines; and determining the preset video stream transmission lines from the target private UDP lines  (see paragraph [0051] and [0203]).

Regarding Claim 19, the claim is being analyzed with respect to the discussion being made in the rejection of claim 8.

Regarding Claim 20, the claim is being analyzed with respect to the discussion being made in the rejection of claim 9.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424                                                                                                                                                                                                        











in view of Patent No.. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other. The difference between the instant application 17/839932 of Claims 1, 10 and 12  and the conflicting U.S. Patent No. US 11,388,453 B2 of claims1, 8 and 10, is that the instant application recites additional limitation “providing a user interface by which a user may indicate an action to perform related to an object in the presented television program; receiving, using the provided user interface, a user input indicative of a user-specified action to perform related to an object in the presented television program; identifying, based at least in part on the received user input indicative of a user-specified action, an action to perform related to an object in the presented television program; and performing the identified action”. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the co-pending application to include the above mentioned limitation, as taught by Stefanik (US Patent No 7890380 B2) (see include but are not limited to; see fig.2-4;col.3,lines63-col.4,lines17; col.4,lines 22-32; col.5,lines19-50), in order to yield the predictable result such as in order to receiving a request relating the object featured in the program and presenting product information associated with the product corresponding to the object in response to the request relation to the object selected.